DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 3, 9-11 & 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2022.  Under examination is/are Claim(s) 1-2 4-8, 12-18 & 20-29.

Applicant's election with traverse of Species A and Species i in the reply filed on 06/30/2022 is acknowledged.  The traversal is on the ground(s) that Claim(s) 2 & 4 should be examined along with the remaining pending claims of the present application.  Upon further review the Examiner agrees to include Claim(s) 2 & 4 within the examination.
The Applicant asserts that with the amendments Claim(s) 19, Claim 19 reads on Species A.  The Examiner respectfully disagrees.  The amendment to Claim 19 is to remove claim limitations to all others species and claims just “an irregularly-shaped non-flat surface”.  However, based on the Election/Restriction requirement mailed 05/20/2022, the amendment to Claim 19 reads on Species D.  Thus, Claim 19 will not be examined.
The requirement is still deemed proper and is therefore made FINAL.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim(s) 24 is/are objected to because of the following informalities: 
Line 2: “a microscope” should be --the microscope--
Line 9: “a high-resolution image” should be --the high-resolution image--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
112, rejection for claim 4
Regarding Claim 4
Claim 4 recites the claim limitation of “shaped to match a surface of the region of interest”.  The claim limitation is not understood.  The elected embodiment is Species A which is Figure 2, Element 202(a) (Reproduced below).  Figure 2 shows various shaped fiber bundles shaped for insertion into the target (Figure 2, Element 218).  

    PNG
    media_image1.png
    261
    445
    media_image1.png
    Greyscale


In view of the Disclosure of the Applicant (Figure 2, Element 202(a)-(d) and Para 0034), it is not understood what the claim encompasses.  The Applicant asserted, within Remarks filed 06/30/2022 on Page 2, that Claim 4 is generic and does not recite a specific profile from profile (a) to (d).  However, it is unclear what the claim limitation is.  
As best understood by the Examiner, it appears that the claim limitation is trying to claim that the shape of the fiber bundle used for insertion and can be used to match to a surface.  This is confusing as the shape profiles of Figure 2, Element 202(a)-(d) are shaped for insertion and not to be matched to the surface.  For example, Figure 2, Element 218 shows the fiber bundles within a housing type structure (as indicated by the arrow in the Drawing 1 provided below) that provides support for the inserted fiber bundles but the housing type structure is shaped to match the surface of the target (Element 218).
[AltContent: textbox (Drawing 1)]
    PNG
    media_image2.png
    200
    250
    media_image2.png
    Greyscale

In view of the above, the Examiner is interpreting the claim to mean that the profiles of Element 202(a)-(d) all meet the claim limitation of “shaped to match a surface of the region of interest”.  Further, clarification from the Applicant is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6-8, 12, 14 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and further in view of Nieman et al. (Nieman LT et al.  Compact beveled fiber optic probe design for enhanced depth discrimination in epithelial tissues. Opt Express. 2009 Feb 16;17(4):2780-96; enclosed herein).
Claim 1:  Ghaemi teaches –   
An imaging system [optical imaging device] (Abstract) for use in a microscope [invention relates to microscopy] (Col. 1, Line 12), comprising:
a light [the light which is conveyed from sampling end 100a through the imaging bundle 100 to form an image of the sample 12 at observation end 100b may be either transmitted through or reflected by sample 12] (Col. 5, Line 49-52)
Examiner’s Note:  It can be interpreted that Ghaemi discloses a light but not a light source.  However, a light source is obvious given Ghaemi teaching in Col 5, Line 49-64.  See the rejection below regarding the light source.    
one or more flexible [bend the imaging bundle] (Col. 10, Line 25) fiber bundles [imaging bundle] (Figure 1 & 3, Element 100)
each fiber bundle including a plurality of individual fibers [optical fiber] (Figure 3, Element 110), 
wherein a first end [sampling end] (Figure 1, Element 110a) of at least one fiber bundle is shaped to include a non-flat surface (as shown in Figure 4, Element 102) for insertion into a target [imaging bundle is placed directly in the near-field of the sample] (Col. 7, Line 11-12), and
Examiner’s Note:  The claim language, “for insertion into a target” is functional language.  The Examiner contends that the tapered shape of Ghaemi is capable of performing the function of insertion into a target.  Thus, Ghaemi reads on the claim limitations.
wherein the non-flat surface (as shown in Figure 4, Element 102) is shaped to directly contact a region of interest within the target [imaging bundle is placed directly in the near-field of the sample] (Col. 7, Line 11-12)
Examiner’s Note:  The claim language, “shaped to directly contact a region of interest within the target” is functional language.  The Examiner contends that the tapered shape of Ghaemi is capable of performing the function of directly contacting a region of interest within the target.  Thus, Ghaemi reads on the claim limitations. 
a microscope [Microscope] (Col. 5, Line 1) objective [conventional lens] (Col. 5, Line 3) positioned to receive light from the light [light will be transmitted from sample] (Col. 5, Line 3-4) and to couple the light to a second end [observation end] (Figure 1, Element 100b) of at least one fiber bundle (Figure 1, Element 100), 
the microscope [Microscope] (Col. 5, Line 1) objective [conventional lens] (Col. 5, Line 3) further configured to receive emitted or reflected light [transmission and reflection modes] (Col. 5, Line 63-64) from the region of interest that propagates through the lengths of optical fibers of one or more of the fiber bundles [thereby allowing the optical fibers 100 to be uniformly tapered] (Col. 6, Line 55-56); and
a sensor [camera] (Figure 1, Element 30) positioned to receive the emitted or reflected light after propagation through the lengths of optical fibers within the at least one fiber bundle to enable formation of an image of the region of interest [transmits the magnified image through the camera cable 32 to the monitor 40 for visual display] (Col. 5, Line 12-14)
Ghaemi teaches light for reflectance imaging [the light…reflected by sample 12] (Col. 5, Line 49-52) but does not specifically teach a light source.  
Nieman teaches – 
a light source [broadband light from the source] (Page 2784, Section 2.1) for reflectance imaging [reflectance spectroscopy] (Page 2783, Section 1)  
Ghaemi acknowledges that it would have been obvious to one of ordinary skill in the art to modify the present invention of Ghaemi to include conventionally known formats including reflection modes (Col. 5, Line 63-64).  The Examiner also contends that if light is disclosed it is obvious to have a source to provide the disclose light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance mode imaging of Ghaemi to include the light source as taught by Neiman in order to provide light for reflectance imaging (Page 2783, Section 1)
Ghaemi teaches a tapered shape but fails to teach differing lengths of optical fibers and fails to teach having varying depths for image formation.  Nieman teaches – 
differing lengths of optical fibers (Figure 1(a), Element C1 and Figure 1(b), Element C2)
formation of an image of the region of interest [The image produced by the CCD] (Page 2786, Section 2.2) having varying depths [collection of spectroscopic signals from multiple depths in tissue] (Page 2784, Section 1) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the differing lengths and varying depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1)
Claim 2/1:  Ghaemi teaches wherein all fiber bundles have a flat surface at their respective second ends (as shown in Figure 4, Element 100b).
Claim 4/1:  Ghaemi teaches wherein the first end of the at least one fiber bundle is shaped to match a surface of the region of interest (as shown in Figure 4, Element 100a).
Examiner’s Note:  The claim limitation is interpreted in review of the above pending 112 rejection.
Claim 6/1:  Ghaemi teaches wherein at least one of the one or more flexible fiber bundles includes at least one thousand individual optical fibers [several thousand fibers or more] (Col. 6, Line 39-40).
Claim 7/1:  Ghaemi teaches wherein the plurality of individual fibers includes fibers having a diameter in the range 2 μm to 10 μm (as shown in Figure 12b).
Claim 8/1:  Ghaemi fails to teach a ferrule.  Neiman teaches – 
further including a ferrule including a hollow center to allow the one or more flexible fiber bundles to pass therethrough [annealed stainless steel (316L) tube] (Page 2784, Section 2.1 and Figure 1(d)) in order to protect the fiber (Page 2784 & 2785, Section 2.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the ferrule as taught by Neiman in order to protect the fiber (Page 2784 & 2785, Section 2.1)
Claim 12/1:  Ghaemi fails to teach illumination from the fiber bundle.  However, Neiman teaches – 
wherein one or more individual fibers within the one or more flexible fiber bundles is configured to deliver light to the region of interest [Light is channeled through the FTF illumination fiber] (Page 2785, Section 2.1) in order to provide a light source for reflectance imaging [reflectance spectroscopy] (Page 2783, Section 1)  
Ghaemi acknowledges that it would have been obvious to one of ordinary skill in the art to modify the present invention of Ghaemi to include conventionally known formats including reflection modes.  The Examiner also contends that if light is disclosed it is obvious to have a source to provide the disclose light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance mode imaging of Ghaemi to include the light source as taught by Neiman in order to provide light for reflectance imaging (Page 2783, Section 1). 
Claim 14/1:  Ghaemi teaches – 
further comprising a processor (Figure 1, Element 20 & 40) coupled to the sensor [camera] (Figure 1, Element 30) and a memory [recorded image] (Col. 5, Line 42-43) comprising processor executable code, wherein the processor executable code [processed image] when executed by a processor configures the processor to receive image data from the sensor [camera] (Figure 1, Element 30) and to process the image data [processed image of subwavelength resolution appears on monitor 40] (Col. 5, Line 45-46)
Claim 24:  Ghaemi teaches –  
A method for producing a high-resolution image in a microscope [high resolution microscopy] (Col. 1, Line 17) [magnified image…for visual display] (Col. 5, Line 12-14), comprising: 
providing light [the light which is conveyed from sampling end 100a through the imaging bundle 100 to form an image of the sample 12 at observation end 100b may be either transmitted through or reflected by sample 12] (Col. 5, Line 49-52) to a flat end [observation end] (as shown in Figure 4, Element 100b) of a fiber bundle [imaging bundle] (Figure 1 & 3, Element 100) in a microscope, 
the fiber bundle having another end that is shaped to include a non-flat surface (as shown in Figure 4, Element 102 and Figure 1, Element 100a), 
wherein the fiber bundle includes a plurality of individual optical fibers [optical fiber] (Figure 3, Element 110);
receiving by the non-flat surface of the fiber bundle light that is emitted or reflected [transmission and reflection modes] (Col. 5, Line 63-64) from a region of interest in a target [the light which is conveyed from sampling end 100a through the imaging bundle 100 to form an image of the sample 12 at observation end 100b may be either transmitted through or reflected by sample 12] (Col. 5, Line 49-52), and 
processing the received emitted light to produce a high-resolution image of the region of interest [transmits the magnified image through the camera cable 32 to the monitor 40 for visual display] (Col. 5, Line 12-14)
Ghaemi teaches light for reflectance imaging [the light…reflected by sample 12] (Col. 5, Line 49-52) but does not specifically teach a light source that propagates through the fiber bundle to the non-flat surface.  Nieman teaches – 
allowing the light [broadband light from the source] (Page 2784, Section 2.1) to propagate through the fiber bundle to the non-flat surface (Figure 1(a), Element C1)
 a target that is illuminated by the light that exits the fiber bundle through the non-flat surface thereof [the light which is conveyed from sampling end 100a through the imaging bundle 100 to form an image of the sample 12 at observation end 100b may be either transmitted through or reflected by sample 12] (Col. 5, Line 49-52) for reflectance imaging [reflectance spectroscopy] (Page 2783, Section 1)  
Ghaemi acknowledges that it would have been obvious to one of ordinary skill in the art to modify the present invention of Ghaemi to include conventionally known formats including reflection modes.  The Examiner also contends that if light is disclosed it is obvious to have a source to provide the disclose light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance mode imaging of Ghaemi to include the light source as taught by Neiman in order to provide light for reflectance imaging (Page 2783, Section 1)
Ghaemi teaches a tapered shape but fails to teach having varying depths for image formation.  Nieman teaches – 
having varying depths [collection of spectroscopic signals from multiple depths in tissue] (Page 2784, Section 1) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the differing lengths and varying depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1).

Claim(s) 5, 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Chance (U.S. Patent 5,792,051 A).
Claim 5/1:  Ghaemi and Nieman fail to teach the plastic fibers.  However, Chance teaches –   
wherein the one or more fiber bundles include plastic fibers (Col. 13, Line 35) in order to bring light to the rodents' brains (Col. 13, Line 34)  
The Examiner finds that the prior art of Ghaemi contained a device (a fiber bundle imaging device for microscopy) (Col. 1, Line 11-12) which differed from the claimed device by the substitution of some components (glass fibers of Ghaemi in Col. 10, Line 48) with other components (plastic fibers of Chance in Col. 13, Line 35).  The Examiner finds that the substituted components and their functions were known in the art.  The functions of both the glass and plastic fibers being to transfer light.  The Examiner finds that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glass fiber of Ghaemi to include the plastic fibers taught by Chance in order to bring light to the rodents' brains (Col. 13, Line 34).
Claim 25/24:  Ghaemi teaches using high-resolution images [high resolution microscopy] (Col. 1, Line 17) [magnified image…for visual display] (Col. 5, Line 12-14).  Ghaemi fails to teach at different regions and at different depths.  However, Neiman teaches –  
imaging simultaneously in different regions and at different depths [collection of spectroscopic signals from multiple depths in tissue] (Page 2784, Section 1) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the different regions and different depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1)
Examiner’s Note:  The Examiner is interpreting different depths to include different regions.  The Examiner notes that Depth A and Depth B being different, would be understood as Depth A = Region A and Depth B = Region B being different as well.
Ghaemi and Nieman fail to teach monitoring neural activities.  However, Chance teaches –   
further comprising monitoring neural activities [optical probe for non-invasive monitoring of neural activity] (Abstract) for detecting and/or early warning of neural damage (Col. 1, Line 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghaemi and Neiman to include the monitoring as taught by Chance for detecting and/or early warning of neural damage (Col. 1, Line 46-48).
Claim 26/24:  Ghaemi teaches a flat end of a fiber bundle (as shown in Figure 4, Element 100b).  Ghaemi fails to teach a first and second subset.  However, Nieman teaches –  
wherein providing light to one end of a fiber bundle (Figure (e), Element 3) includes providing light to a first subset of the plurality of individual optical fibers (Figure 1(a), Element FTF); and 
receiving the light that is emitted or reflected from varying depths of a region of interest [collection of spectroscopic signals from multiple depths in tissue] (Page 2784, Section 1) includes receiving the light from a second subset of the plurality of individual optical fibers (Figure 1(a), Element C1) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the subsets as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1)
Ghaemi and Nieman fail to teach excitation light.  However, Chance teaches excitation light (Col. 4, Line 17-39 and Figure 1A) for detecting and/or early warning of neural damage (Col. 1, Line 40-42 & 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghaemi and Neiman to include the monitoring as taught by Chance for monitoring the subject and detecting and/or early warning of neural damage (Col. 1, Line 46-48).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Mahadevan-Jansen et al. (U.S. Patent 5,842,995 B2)
Claim 13/1:  Ghaemi teaches –  
light [light which is conveyed] (Col. 5, Line 49-52), the microscope objective [Microscope] (Col. 5, Line 1) objective [conventional lens] (Col. 5, Line 3) and sensor [camera] (Figure 1, Element 30).  Ghaemi teaches light for reflectance imaging [the light…reflected by sample 12] (Col. 5, Line 49-52) but does not specifically teach a light source.  
Nieman teaches – 
a light source [broadband light from the source] (Page 2784, Section 2.1) for reflectance imaging [reflectance spectroscopy] (Page 2783, Section 1)  
Ghaemi acknowledges that it would have been obvious to one of ordinary skill in the art to modify the present invention of Ghaemi to include conventionally known formats including reflection modes.  The Examiner also contends that if light is disclosed it is obvious to have a source to provide the disclose light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflectance mode imaging of Ghaemi to include the light source as taught by Neiman in order to provide light for reflectance imaging (Page 2783, Section 1)
Ghaemi and Neiman fail to teach an excitation and emission filter.  However, Mahadeven-Jansen teaches – 
further including an excitation filter (Figure 3, Element BANDPASS) positioned between the light source (Figure 3, Element LASER) and the microscope objective (Figure 3, Element MICROSCOPE OBJECTIVE closest to SAMPLE) to provide excitation light having a first wavelength [bandpass filter could be placed after the excitation fiber allowing only the transmission of the excitation light] (Col. 11, Line 36-37) to the region of interest (Figure 3, Element SAMPLE); and 
an emission filter (Figure 3, Element HOLOGRAPHIC NOTCH FILTER) positioned between the microscope objective (Figure 3, Element MICROSCOPE OBJECTIVE closest to SAMPLE) and the sensor (Figure 3, Element DETECTION SYSTEM) to only allow emitted light having a second wavelength to reach the sensor [The elimination of the excitation wavelength may be achieved with a holographic notch filter] (Col. 6, Line 62-63) for an improved optical probe capable of delivering radiation and detecting the resulting emission spectra in vivo (Col. 2, Line 42-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghaemi and Neiman to include the filters as taught by Mahadeven-Jansen for an improved optical probe capable of delivering radiation and detecting the resulting emission spectra in vivo (Col. 2, Line 42-45).

Claim(s) 17-18 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Izatt (U.S. Patent 6,002,480 A).
Claim 17/14/1:  Ghaemi teaches wherein the processor executable code when executed by a processor configures the processor to process an output image (Figure 1, Element 20 & 40 and Col. 5, Line 42-43 & 45-46).
Ghaemi and Neiman fail to specifically teach a plurality of images that are captured in close temporal proximity of one another to produce an output image.  However, Izatt teaches – 
a plurality of images that are captured in close temporal proximity of one another to produce an output image [A series of two-dimensional images can be acquired by scanning the probe beam perpendicular to the direction of lateral scanning. The series of two-dimensional images can then be rendered into a three dimensional display] (Col. 6, Line 17-21) in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the images in close temporal proximity of one another as taught by Izatt in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4).
Claim 18/14/1:  Ghaemi teaches wherein the processor executable code when executed by a processor configures the processor to produce images (Figure 1, Element 20 & 40 and Col. 5, Line 42-43 & 45-46).
Ghaemi and Neiman fail to teach a sequence of moving images.  However, Izatt teaches – 
a sequence of moving images representative of images captures within a particular period of time [A series of two-dimensional images can be acquired by scanning the probe beam perpendicular to the direction of lateral scanning. The series of two-dimensional images can then be rendered into a three dimensional display] (Col. 6, Line 17-21) in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4)
Examiner’s Note:  The claim term, “moving images”, are being interpreted as reading on the prior art as the prior art teaches lateral scanning, which would cause the elements within the images to move as the scanning is occurring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the moving images as taught by Izatt in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4).
Examiner’s Note: The claim language, “a particular period of time” in its broadest most reasonable interpretation reads on the period of time that the prior art invention is in use.
Claim 29/24:  Ghaemi teaches the processing comprises producing an image (Figure 1, Element 20 & 40 and Col. 5, Line 42-43 & 45-46).
Ghaemi and Neiman fail to specifically teach a plurality of images that are captured in close temporal proximity of one another to produce an output image.  However, Izatt teaches – 
producing a plurality of images that are captured in close temporal proximity of one another.  [A series of two-dimensional images can be acquired by scanning the probe beam perpendicular to the direction of lateral scanning. The series of two-dimensional images can then be rendered into a three dimensional display] (Col. 6, Line 17-21) in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the images in close temporal proximity of one another as taught by Izatt in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Izatt (U.S. Patent 6,002,480 A).
Claim 23:  Ghaemi teaches – 
An image capture device [optical imaging device] (Abstract) for use in a microscope [invention relates to microscopy] (Col. 1, Line 12), comprising: 
one or more flexible fiber bundles, 
each fiber bundle including a plurality of individual optical fibers [optical fiber] (Figure 3, Element 110), wherein:
a first end [sampling end] (Figure 1, Element 110a) of at least one fiber bundle is shaped as a non-flat surface (as shown in Figure 4, Element 102) for insertion into a target [imaging bundle is placed directly in the near-field of the sample] (Col. 7, Line 11-12), 
Examiner’s Note:  The claim language, “for insertion into a target” is functional language.  The Examiner contends that the tapered shape of Ghaemi is capable of performing the function of insertion into a target.  Thus, Ghaemi reads on the claim limitations.
the non-flat surface (as shown in Figure 4, Element 102) shaped to directly contact a region of interest within the target [imaging bundle is placed directly in the near-field of the sample] (Col. 7, Line 11-12),
Examiner’s Note:  The claim language, “shaped to directly contact a region of interest within the target” is functional language.  The Examiner contends that the tapered shape of Ghaemi is capable of performing the function of directly contacting a region of interest within the target.  Thus, Ghaemi reads on the claim limitations. 
the non-flat surface allowing light from the region of interest to travel through a length of the at least one fiber bundle from the region of interest at the first end of the fiber bundle to a second end of the fiber bundle [the light which is conveyed from sampling end 100a through the imaging bundle 100 to form an image of the sample 12 at observation end 100b may be either transmitted through or reflected by sample 12] (Col. 5, Line 49-52); and
a lens [conventional lens] (Col. 5, Line 3) positioned to receive the light [light will be transmitted from sample] (Col. 5, Line 3-4) after the light has traveled through the length of the at least one fiber bundle to enable formation of an image of the region of interest [transmits the magnified image through the camera cable 32 to the monitor 40 for visual display] (Col. 5, Line 12-14)
Ghaemi fails to teach varying depths.  However, Neiman teaches – 
corresponding to the varying depths of the region of interest [collection of spectroscopic signals from multiple depths in tissue] (Page 2784, Section 1) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the differing lengths and varying depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1).
Ghaemi and Neiman fail to teach 3-dimensional imaging.  However, 
Izatt teaches – 
to enable formation of a 3-diemnsional image of the region of interest [Three dimensionally resolved spectroscopy could assist in studying the extent of infiltration of a disease such as cancer] (Col. 22, Line 2-4) in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the 3-dimensional imaging as taught by Izatt in order to assist in studying the extent of infiltration of a disease such as cancer (Col. 22, Line 2-4).

Claim(s) 15-16 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Daum et al. (U.S. Patent 7,801,405 B2)
Claim 15/14/1 & 16/15/14/1:  Ghaemi teaches – 
wherein the processor executable code when executed by a processor configures the processor (Figure 1, Element 20 & 40) to process the received image [processed image of subwavelength resolution appears on monitor 40] (Col. 5, Line 45-46)
Ghaemi fails to teach the depth-resolved configuration of the fiber bundle.  However, Nieman teaches – 
due to a configuration of individual fibers within the fiber bundle (Figure 1(a), Element C1 and Figure 1(b), Element C2) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the differing lengths and varying depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1)
Ghaemi and Nieman fail to teach removing imaging artifacts.  
However, Daum teaches – 
processing image data to remove an imaging artifact, includes a honeycomb pattern [honeycomb-shaped structure of a fiberscopic untreated picture (FIG. 8a) an artefact-free continuous two-dimensional image (FIG. 8b) may successfully be generated] (Figure 8, Element 8a & 8b) in order to generate an image free from interfering structures may be generated by means of a fiber bundle of a plurality of fibers and a sensor (Col. 4, Line 46-48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the removing an imaging artifact as taught by Daum in order to generate an image free from interfering structures may be generated by means of a fiber bundle of a plurality of fibers and a sensor (Col. 4, Line 46-48)
Claim 27/24 & 28/27/24:  Ghaemi teaches processing [processed image of subwavelength resolution appears on monitor 40] (Col. 5, Line 45-46).  
Ghaemi fails to teach the depth-resolved configuration of the fiber bundle.  However, Nieman teaches – 
due to a configuration of individual fibers within the fiber bundle (Figure 1(a), Element C1 and Figure 1(b), Element C2) in order to improve precancer detection and monitoring (Page 2784, Section 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi to include the differing lengths and varying depths as taught by Neiman in order to improve precancer detection and monitoring (Page 2784, Section 1)
Ghaemi and Nieman fail to teach removing imaging artifacts.  However, Daum teaches – 
wherein the processing comprising removing an imaging artifact, including a honeycomb pattern [honeycomb-shaped structure of a fiberscopic untreated picture (FIG. 8a) an artefact-free continuous two-dimensional image (FIG. 8b) may successfully be generated] (Figure 8, Element 8a & 8b) in order to generate an image free from interfering structures may be generated by means of a fiber bundle of a plurality of fibers and a sensor (Col. 4, Line 46-48)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the removing an imaging artifact as taught by Daum in order to generate an image free from interfering structures may be generated by means of a fiber bundle of a plurality of fibers and a sensor (Col. 4, Line 46-48)

Claim(s) 20 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Wang et al. (U.S. Patent Application 2018/0364158 A1)
Claim 20/14/1:  Ghaemi teaches – 
wherein the processor executable code when executed by a processor configures the processor to process the image data to produce a high-resolution image (Figure 1, Element 20 & 40 and Col. 5, Line 42-43 & 45-46).
Ghaemi and Nieman fail to teach a trained neural network.  However, Wang teaches – 
process the image data using a trained neural network (Para 0045) in order to label types of elements of interest (Para 0045)
Examiner’s Note:  The Examiner contends that while Wang is directed to image analysis for security cameras, Wang is relevant prior art.  Wang, Nieman and Ghaemi are directed to image processing and analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the trained neural network taught by Wang in order to label types of elements of interest (Para 0045).
Claim 22/1:  Ghaemi teaches – 
the second ends of the fiber bundles [observation end] (Figure 1, Element 100b)
Ghaemi and Neiman fail to teach a projection system.  
However, Wang teaches – 
further comprising a projection system (Figure 1, Element 21 & 22) including a spatial light modulator [spatial light modulator] (Figure 1, Element 22) to project patterns on [illumination pattern] (Para 0030) in order to have a promising technique for non-destructive and non-invasive detection (Para 0002)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the projection system taught by Wang in order to have a promising technique for non-destructive and non-invasive detection (Para 0002)

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaemi et al. (U.S. Patent 6,016,376 A) and Nieman et al. (as cited above) further in view of Yu et al. (U.S. Patent 8,885,975 B2)
Claim 21/14:  Ghaemi teaches wherein the processor executable code when executed by a processor configures the processor to process the high-resolution image data (Figure 1, Element 20 & 40 and Col. 5, Line 42-43 & 45-46). 
Ghaemi and Nieman fail to teaches using a forward model to compute a maximum a posteriori (MAP) estimate of a high-resolution image from one or more low-resolution images using conjugate gradient descent.  
However, Yu teaches – 
using a forward model [ forward model] (Col. 10, Line 1) to compute a maximum a posteriori (MAP) [computing the maximum a posteriori (MAP)] (Col. 4, Line 1-3) estimate of a high-resolution image [produce reconstructions with higher quality (e.g., resolution)] (Col. 1, Line 23-24) from one or more low-resolution images [computed with lower resolution] (Col. 10, Line 43-44) using conjugate gradient descent (Col. 8, Line 12-13) can be used as a tool to significantly reduce the dose in CT scans while maintaining the diagnostic image quality (Col. 1, Line 25-27)
Examiner’s Note:  Yu appears to be teaching against using conjugate gradient descent.  However, this is not the case, Yu teaches that conjugate gradient descent can be used but with a preconditioner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ghaemi and Neiman to include the computing taught by Yu can be used as a tool to significantly reduce the dose in CT scans while maintaining the diagnostic image quality (Col. 1, Line 25-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
deCharms (U.S. Patent Application 2006/0155348 A1) – deCharms teaches systems and methods for stimulating target tissue comprising a light source; an implantable light conducting lead coupled to said light source; and an implantable light-emitter. The light source, lead and emitter are used to provide a light stimulation to a target tissue.

Sugawara (U.S. Patent 6,038,360 A) – Sugawara teaches a fiberoptic block that has an input end face constituted by a combination of a plurality of surfaces each of which is inclined at a slant angle .alpha. by which disturbing light from within the air can be eliminated, whereby an irregularity image with a high contrast can be emitted as usual. Also, it has an output end face perpendicular to the axis of each unit fiber. Accordingly, when the output end face is butted against and secured to an input face of a photodetector, the irregularity image is made incident on the input face of the photodetector so as to be substantially perpendicular thereto, thus allowing a bright irregularity image to be attained. Further, since this fiberoptic block has a form extending from the output end face in a direction perpendicular thereto, it can be attached to the photodetector relatively easily with a high precision.

Payne et al. (U.S. Patent 5,253,312 A) – Payne teaches an optical fiber tip for use in a laser delivery system comprising a distal end of an optical fiber having an exposed cylindrical core. A flat elliptical surface is formed across a distal end of said cylindrical core and intersects a center line of said cylindrical core at a predetermined angle. In one embodiment, a reflective coating is deposited on said flat elliptical surface such that a laser beam carried by said fiber will be reflected by said reflective coating. In another embodiment, said flat elliptical surface intersects said center line of said cylindrical core at an angle exceeding a critical angle necessary for said flat elliptical surface to totally reflect a laser beam carried by said optical fiber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                                /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793